Citation Nr: 0412698	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for damage to front teeth.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
New York, New York.  




FINDINGS OF FACT

1.  Service medical records indicate that the veteran was 
treated for chipped upper front teeth.

2.  The inservice injury acute and transitory and resolved 
with treatment, leaving no residual disability and bearing no 
relationship to any current dental condition.


CONCLUSION OF LAW

Service connection for a dental disorder for VA compensation 
purposes is not warranted.  38 U.S.C.A. 5103, 5103A, 5107, 
(West 2002); 38 C.F.R.§ 4.150 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time " that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the June 2001 rating action.

However, in order to satisfy the holding in Pelegrini would 
require the Board to dismiss this case.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the veteran 
would be provided VCAA notice and an appropriate amount of 
time to respond before an initial rating action.  Following 
the rating decision, the veteran would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the veteran.  

The Board does not believe that voiding the June 2001 rating 
decision is in this veteran's best interests.  Simply put, in 
this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  In January 2004, the RO provided her 
with VCAA information.  She was provided with notice of the 
appropriate law and regulations.  She was provided notice of 
what evidence she needed to submit, and notice of what 
evidence VA would secure on her behalf.  She was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(2004).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease that is 
diagnosed after discharge, when the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The Board notes that loss of teeth can be service connected 
for monetary benefits only if such loss is, inter alia, "due 
to loss of substance of body of maxilla or mandible."  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2003); see also 38 
C.F.R. § 3.381 (stating that replaceable teeth may be 
considered service-connected solely for  the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.161 of this 
chapter," . . .); Dorland's Illustrated Medical Dictionary 
994, 984 (28th ed. 1994) (the maxilla is one of the bones 
forming the upper jaw, and the mandible is the bone of the 
lower jaw); Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

In order to establish service connection for the claimed 
dental disorder, there must be (1) medical evidence of a 
current disability; (2) medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in §17.161 of this chapter.  38 C.F.R. § 3.381 
(2003).


Factual Background

Service medical records primarily show routine dental care.  
In October 1991 the veteran had a traumatic accident and 
chipped teeth numbers 8 and 9.  These were incisional chips 
and no pulp was exposed.  There was no reference nerve damage 
as a result of trauma to the mouth.  The teeth were repaired 
with composite fillings.  On her report of medical history at 
separation in 1992 the veteran denied severe tooth or gum 
trouble.  Clinical evaluation of the mouth was normal.  There 
was no disease or anatomical defect of tooth number 8 or 
tooth 9.  The service medical records did not attribute 
missing teeth or other dental condition to service trauma.

During post service VA dental examination in February 2001, 
the veteran's dental history was reported in detail.  
Specifically the examiner noted that in October 1991 the 
veteran sustained a traumatic accident while on active duty 
and chipped her front teeth with no apparent exposure.  
During that time she was examined and operative dentistry and 
a prophylaxis were recommend.  That same day tooth number 8 
was restored with an MIDFL etched composite and tooth number 
9 was restored with and MIFL etched composite.  In June 1992 
she received a recommendation for a prophylaxis and operative 
dentistry.  It appears from the examination and treatment 
records that they were not done at that time and so on she 
received another examination recommending another prophylaxis 
and further operative dentistry.

Examination was negative for impairment of masticatory 
function or loss of function.  There was no limitation of 
motion of the mandible.  There was no bone loss in the 
maxilla, mandible or hard palate.  Panorex radiograph and 
examination revealed calculus and plaque, caries on several 
teeth.  The incisal edges of tooth number 8 and tooth number 
9 were chipped.  The veteran stated that they were chipped in 
service and the bonded restorations that were placed there 
have since failed.  There were no additional complaints.  The 
examiner found that the chipped incisals of 8 and 9 were 
amenable to restoration and that the veteran would benefit 
from routine dental care to consist of filling of carious 
lesions and bonding of teeth number 8 and 9 and a good 
prophylaxis.  The diagnoses were caries, calculus and plaque.

Analysis

The veteran contends that she sustained nerve damage to her 
upper front teeth as a result of an accident in service.  
Review of the service medical records shows that she did 
sustain injury to teeth number 8 and 9 in an accident in 
October 1991.  Chipped front teeth were noted at that time.  
(Service connection has been established for dental 
treatment).  The records of treatment at the time of the 
accident do not give any indication that the veteran 
sustained nerve damage at that time.  The injury was 
apparently acute and transitory in nature and resolved with 
treatment, as there are no subsequently dated medical records 
on file reflecting further complaints, evaluation or 
treatment during the remaining months of service.  Moreover, 
no pertinent complaints of findings were recorded at the time 
of separation from service.  

With the exception of the February 2001 VA examination 
report, the evidence is devoid of any private or VA post-
service dental records.  There is no evidence that the 
veteran has any current dental condition attributable to the 
injury in service.  In fact, during her VA examination in 
2001 she did not report any current complaints related to 
teeth number 8 and 9 - noting only that the bonded 
restorations had failed.

Therefore, although the veteran was treated for chipped front 
teeth in service, there is no evidence of current dental 
disability.  See Clyburn v. West, 12 Vet.App. 296, 301 
(1999).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  The post-service medical records contain no 
current diagnosis of a dental disability related to the 
injury in service, nor is there any competent opinion to 
indicate that the veteran had continuing symptomatology as a 
result of the injury during service.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as she described her beliefs that her injury caused nerve 
damage.  However, it has not been indicated that she 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  Therefore, she does not possess the requisite 
medical knowledge to refute the medical findings in the 
February 2001 VA examination report.  The competent evidence 
in this case does not provide a basis for favorable action on 
the veteran's claim. 

Based upon the available record, it appears that the 
inservice injury resolved with treatment, leaving no residual 
disability and bearing no relationship to any current dental 
problems.  Therefore the Board finds that there is no 
evidence of record indicating a current disability for which 
service connection may be granted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for damage to teeth number 
8 and 9 is not established.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



